

115 S3497 IS: Medicare Advantage Quality Payment Relief Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3497IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mr. Daines (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to eliminate a provision under the Medicare
			 Advantage program that inadvertently penalizes Medicare Advantage plans
			 for providing high quality care to Medicare beneficiaries.
	
 1.Short titleThis Act may be cited as the Medicare Advantage Quality Payment Relief Act of 2018. 2.Relief from quality bonus penalty in calculation of the Medicare Advantage blended benchmark cap (a)In generalSection 1853(n)(4) of the Social Security Act (42 U.S.C. 1395w–23(n)(4)) is amended by striking determined taking into account and inserting determined without regard to.
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2019.